DETAILED ACTION
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Goel et al. (US Pub. No. 2014/0244568 A1), here Goel states about receiving, by one or more computing devices from a user device, data indicative of a user-requested time-bound activity, wherein the time-bound activity is associated with a time period (see claim 13 in context with claim 12; where apparatus as a user device and loT device as computing device where apparatus transmits a recommendation request message which indicates a planned state transition; the apparatus receives a response/s from loT device/s in response to the request; see claim 12 further see claim 13; apparatus aggregates the responses of the request until a predefined time period expires); identifying, by the one or more computing devices, one or more parameters associated with a user that requested the time-bound activity; determining, by the one or more computing devices, a suggested action based at least in part on the one or more parameters associated with the user and the time period associated with the time-bound activity (see [0010];... receiving one or more responses to the recommendation request message, wherein the one or more responses may include feedback about the planned state transition from the one or more member loT devices responding to the recommendation request message (e.g., a Boolean value, a fuzzy logic value, or other suitable data to indicate whether the responding member loT devices approve or disapprove the planned state transition, which may depend on a potential impact determined using a dependency tree that describes relationships among the member loT devices in the loT group)... .); and providing, by the one or more computing devices, an output indicative of the suggested action to the user device (already described above in [0010] about receiving response/s having indicative suggested action).
Ramanujam (US Pub. No. 2015/0338852 A1), here Ramanujam states Rama teaches in [0048] regarding a computing device (here user device) send a request to autonomous vehicle (here computing device) where there is a task defined in the request may be a recurring task or a one-time task. The request for the task may indicate a pickup location (or a starting location), a pickup time, a drop-off location (or an ending location) and/or a drop-off time. The pickup location and/or the drop-off location may be associated with a particular address, geographical coordinates (e.g., longitude and latitude), etc. In one example, the pickup time and/or the drop-off time may be an acceptable time range (e.g., Dad may be picked up from work between 5:30 PM and 6 PM); further see Fig. 3A where (1), (2), (3) and (4) where confirmation to that request is sent back to the computing device; further see Fig. 3B and [0060]......the autonomous vehicle 350 may determine whether the task is performable 30 minutes prior to the requested task time or 30 minutes after the requested task time. If the autonomous vehicle 350 is unable to perform the task at the requested time, but is able to perform the task at a time that is relatively close to the requested time, then the autonomous vehicle 350 may send a message to the computing device 340 with a modified suggested task time....
But none of the prior art of the record shows the combination of the structure elements claimed, particularly about selecting, by one or more of the computing devices, one or more suggested actions based at least in part on the time period associated with the time-bound activity, the user participation level associated with the time-bound activity, and the one or more parameters associated with the user; and providing, by one or more of the computing devices, an output indicative of the one or more selected suggested actions to the user device of the user.
Above taken with other limitations of the claim and dependent claims is consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468